Citation Nr: 1713520	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  15-35 436	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to sarcoidosis.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C.

5.  Entitlement to service connection for left ankle disability.

6.  Entitlement to an initial, compensable rating for pseudofolliculitis barbae.

7.  Entitlement to an effective date earlier than December 3, 2012, for the award of service connection for pseudofolliculitis barbae.

8.  Entitlement to an effective date earlier than December 3, 2012, for the award of service connection for status post left bunionectomy.

9.  Entitlement to an effective date earlier than December 3, 2012, for the award of service connection for status post right bunionectomy.

10.  Whether the March 2009 rating decision (as incorporated into the October 2009 rating decision) denying service connection for bunion removal, bilateral feet contained clear an unmistakable error (CUE)?

11. Whether the March 2009 rating decision) denying service connection for bilateral pes planus contained CUE?


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to December 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the RO in Buffalo, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a June 2014 written statement, the Veteran's attorney contended that service connection for bilateral pes planus is warranted.  This matter is not before the Board at this time, and is referred to the RO for appropriate development.

The issues of entitlement to service connection for sarcoidosis, diabetes mellitus, and left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDINGS OF FACT

1. Hepatitis C did not manifest in service and is not otherwise attributable to service.

2.  Cirrhosis of the liver did not manifest in service or within one year of discharge, and it is not otherwise attributable to service or service-connected disability.

3.  The Veteran's service-connected pseudofolliculitis barbae affects less than 5 percent of the entire body and does not require corticosteroids for treatment.

4.  On December 3, 2012, the Veteran filed a claim for service connection for pseudofolliculitis barbae; neither an informal nor a formal claim for benefits was received prior to that date.

5.  The claims for entitlement to service connection for status post right and left bunionectomies were granted from an application to reopen received by the RO on December 3, 2012.

6.  In October 2009, the RO confirmed and continued the denial entitlement to service connection for bunion removal of the bilateral feet. The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

7.  At the time of the March 2009 rating decision, the correct facts as they were known at the time were before the RO, and there is no showing that the RO misapplied the existing statutory or regulatory provisions with regard to the claims for service connection for bilateral bunion removal and bilateral pes planus.


CONCLUSIONS OF LAW

1. Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2. Cirrhosis of the liver was not incurred in or aggravated during service, may not be presumed to have been incurred in or aggravated during such service, and is not proximately due to, the result of, or aggravated by a service connected disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for an initial compensable evaluation for pseudofolliculitis barbae have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7813-7806 (2014).

4.  The criteria for an effective date earlier than December 3, 2012 for the award of service connection of status post left bunionectomy have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

5.  The criteria for an effective date earlier than December 3, 2012 for the award of service connection of status post right bunionectomy have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

6.  The March 2009 RO decision (as incorporated into the October 2009 rating decision), does not contain clear and unmistakable error with respect to the claim for service connection for bilateral bunion removal. 38 U.S.C.A. §§ 5109A, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2016).

7.  The March 2009 RO decision does not contain clear and unmistakable error with respect to the claim for service connection for bilateral pes planus. 38 U.S.C.A. §§ 5109A, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2016).

The Board notes, however, that the Veteran's motion of CUE is not subject to the provisions of VCAA. See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (holding there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions.)

With respect to the remaining claims herein decided, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

However, with respect to the claims for increased initial rating and earlier effective dates, such notice is unnecessary.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required).  Thus, the Board finds that, under the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to his claims for an earlier effective date or increased initial rating.

In regard to the claims for service connection, in a November 2012 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims. The letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the above letter.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Social Security Administration (SSA) records have also been obtained.  He has not identified any outstanding evidence that is relevant to the claim being decided.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a Statement of the Case, which informed them of the laws and regulations relevant to the Veteran's claims.  

In addition, the Veteran was afforded a VA examination in April 2013 to assess the severity of his service-connected pseudofolliculitis barbae.  As the examination includes consideration of the Veteran's history, and was based on review of the Veteran's symptoms and complaints, it is adequate for adjudication purposes.

The Veteran has not been afforded a VA examination with respect to his claims for service connection for hepatitis C and cirrhosis for opinion as to whether these disabilities are related to service or service-connected disability. 

For the reasons explained in greater detail below, no such examination is required because the evidence does not suggest that the claimed disabilities, or symptoms thereof, may be associated with the Veteran's service or a service-connected disability.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.

A VA examination under the standards of McLendon is not warranted in this case.  With respect to the claimed hepatitis C and cirrhosis, there is no credible, probative evidence suggesting persistent or recurrent symptoms since service, or the suggestion of a relationship between service and/or service-connected disability. Thus, the Board finds that the duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for these claims.  A mere conclusory generalized statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes cirrhosis of the liver. See 38 C.F.R. § 3.309(a).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A. Hepatitis C

The Veteran contends that he is entitled to service connection for hepatitis C, as he believes that the disability had its onset in or is otherwise related to service.

The Veteran's service treatment records include no complaint, findings, or diagnosis with respect to the claimed hepatitis.  In an April 1977 medical history report, the Veteran denied that he had ever had hepatitis or jaundice.  No relevant abnormal findings were noted in discharge examination and report of medical history in November 1978, and it was noted that serology was normal.

Following service, an August 1989 report from the Park Ridge Hospital reflects a medical history of diabetes; however, hepatitis C was not noted at that time.

Subsequent VA outpatient treatment records document treatment of hepatitis C with secondary cirrhosis.

On VA treatment in November 2001, it was noted that the Veteran had a known history of hepatitis C since 1998, when he was diagnosed by biopsy which showed fibrosis.  He was begun on treatment of interferon.  In September 2002, it was noted that the Veteran had chronic hepatitis C, grade 1 stage 1, with granuloma 30 years after his point of contact.

A January 2007 report reflects that the Veteran underwent liver biopsy in December 2006, which was consistent with cirrhosis.  

In June 2007, a history of risk factors for contracting hepatitis C, including use of alcohol and intravenous and intranasal drugs starting at age 19.  He had no history of blood transfusion, body tattoos or body piercings.  He had undergone liver biopsy in 1998 and 2006.  Failed interferon treatment in 1998 was also indicated.

A January 2008 VA hepatology clinic report reflects the Veteran's report that he was first told that he had hepatitis C by routine lab evaluation in approximately 1995.

The Veteran underwent liver transplant in May 2011.  

Continued VA outpatient treatment records document diagnosis and treatment of hepatitis C with cirrhosis of the liver, status post-transplant.

In a January 2012 statement, the Veteran reported that he was diagnosed with hepatitis C in 1980, around the same time he was diagnosed with cirrhosis.  He reported that he had been treated at the same VA medical facility in Virginia from 1980 to the present.

However, the medical evidence of record documents diagnosis of hepatitis C in 1995, approximately 20 years after discharge from service.  The Board notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, none of the evidence-outside of the Veteran's statements-suggests earlier onset of hepatitis C in service or otherwise suggests a relationship to service.

The Board has considered the Veteran's statements to the effect that he was diagnosed with hepatitis C shortly after discharge from service, suggesting that his disability had its onset in service.  The Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative evidence of record outlined above that documents no in-service complaints or diagnosis, or post-service diagnosis related service.  Furthermore, we find the lay evidence to be inconsistent with the service treatment records and post-service treatment records relating onset of hepatitis C many years after service.  

Moreover, to the extent that the record reflects that the Veteran's risk factors for hepatitis C included drug/alcohol use potentially during service, under 38 C.F.R. § 3.301(c), an injury or disease incurred during active service is not deemed to have been incurred in the line of duty if such injury or disease was the result of the abuse of alcohol or drugs by the person on whose service benefits are claimed. 38 C.F.R. § 3.301(d).  For purposes of applying the above rule, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at one time, sufficient to cause disability or death of the user, and drug abuse means the use of illegal drugs to enjoy their intoxicating effects. Id. 

The Board acknowledges that alcohol and drug abuse will not be considered of misconduct origin if they are used for therapeutic purposes.  See 38 C.F.R. § 3.301 (c)(3). In this case, however, the Veteran has not alleged use of drugs and alcohol for therapeutic purposes, and there is no objective evidence of such a link.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hepatitis C.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
	
B.  Cirrhosis

The Veteran likewise contends entitlement to service connection for cirrhosis of the liver, as secondary to his hepatitis C.

Here, the medical records do not document diagnosis of cirrhosis in service or for many years thereafter, with VA treatment records reflecting diagnosis of cirrhosis after liver biopsy in 2006.  Again, the Board notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, liver pathology, to include cirrhosis, was not noted during service.  In addition, characteristic manifestations sufficient to identify the disease entity were not noted during service or within one year of separation. 38 C.F.R. § 3.303.

Moreover, none of the VA or private treatment records report indicates a relationship between the Veteran's cirrhosis of the liver and service.

The Board has considered the Veteran's statements to the effect that he was diagnosed with hepatitis C with cirrhosis shortly after discharge from service, suggesting that his disability had its onset in service or within one year of discharge.  The Board again acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson, 581 F.3d at 1316.  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative evidence of record outlined above that documents no in-service complaints or diagnosis, or post-service diagnosis related service.  Furthermore, we find the lay evidence to be inconsistent with the service treatment records and post-service treatment records relating onset of cirrhosis many years after service.  

Thus, based upon the cumulative record, the Board concludes that the claimed cirrhosis of the liver first manifest years post service and that there is no nexus to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Veteran also contends that his cirrhosis is secondary to hepatitis C.  While VA treatment records link the Veteran's cirrhosis to his hepatitis C, the denial of entitlement to service connection for hepatitis C precludes entitlement to service connection for cirrhosis of the liver on a secondary basis.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection for a secondary condition as a matter of law. See 38 C.F.R. § 3.310(a), (b) (providing for service connection for a disability only where such disability is proximately due to, the result of, or aggravated by, a disease or injury that is already service-connected); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered the Veteran's statements regarding his cirrhosis of the liver and linking it to his hepatitis C-however, as service-connection is not in effect for hepatitis C, these statements do not provide a basis to allow the claim.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for cirrhosis of the liver.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

III.  Increased Rating

The Veteran contends that he is entitled to an increased, compensable rating for his service-connected pseudofolliculitis barbae.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

 The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran's service-connected pseudofolliculitis barbae is rated as noncompensable under the criteria for 38 C.F.R. § 4.118, Diagnostic Code 7813-7806.  Diagnostic Code 7813 provides that dermatophytosis, including of the beard area, is to be rated as disfigurement of the head, face, or neck, scars, or dermatitis (Diagnostic Code 7806), depending on which is the predominant disability.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 6 square inches (39 sq.cm.) are rated 10 percent disabling. Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 pertains to unstable or painful scars.   One or two scars that are unstable or painful warrant a 10 percent rating, while a 20 percent rating is warranted for three or four of such scars.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent of the entire body, or of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

The evidence of record consists primarily of a VA QTC examination in April 2013.  At that time, the Veteran reported that, as a result of his pseudofolliculitis barbae, he could not shave with a razor at all.  He still got bumps when using a powder shaving remover or electric shaver.  This caused his face to ache.  A warm wet cloth helped the condition a little.  

The examiner indicated that the condition did not cause scarring or disfigurement of the neck.  He also did not have any systemic manifestations due to any skin disease.  The Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition, nor had he undergone any other treatment or procedures.  The condition affected less than 5 percent for exposed areas and less than 5 percent of total body areas of the skin.  No other pertinent physical findings were indicated.  The examiner diagnosed pseudofolliculitis barbae.  

Based on the evidence presented, the Board finds against a compensable evaluation for pseudofolliculitis barbae.  There is no showing that this skin disability affects at least 5 percent, but less than 20 percent of the entire body covered; or at least 5 percent, but less than 20 percent of exposed areas; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of less than six weeks during the past 12-month period.  Rather, the VA examiner specifically indicated that less than 5 percent of total body area was affected, and that the Veteran was not using corticosteroids or other drugs or creams for treatment.

The Board has also considered whether the Veteran is entitled to a compensable rating on the basis of scars.  However, the VA examiner specifically indicated that the disability did not cause scarring.

Consistent with Diagnostic Code 7805, the Board has also considered whether a higher rating based on a disabling effect not considered under Diagnostic Codes 7800-7804 is warranted; however, given that the disability is not shown to be productive of other impairment warranting consideration under another diagnostic code, a higher rating on this basis is not applicable.

Accordingly, on this record, an initial compensable rating for the service-connected pseudofolliculitis barbae is not warranted.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran has been assigned a 20 percent combined evaluations for his service-connected disabilities.  This evaluation fully contemplates the combined impact of his service-connected disabilities, and referral for extraschedular consideration is not warranted.  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's pseudofolliculitis barbae, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that an initial compensable rating for this disability is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fagan, 573 F.3d at 1287.

III.  Earlier Effective Date

In this case, the Veteran is seeking entitlement to an effective date earlier than December 3, 2012, for the award of service connection for status post right bunionectomy, status post left bunionectomy, and pseudofolliculitis.  He expressed disagreement with the effective dates assigned.

Pertinent to the VA laws and regulations in effect at the initiation of the appeal, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A. Pseudofolliculitis Barbae

In a statement dated December 3, 2012, the Veteran claimed service connection for pseudofolliculitis barbae, or skin condition of the face.

In the August 2013 rating decision, the RO granted service connection for pseudofolliculitis barbae and assigned an effective date of the December 3, 2012 date of receipt of claim.

To the extent that Veteran is not asserting that he filed an earlier formal or informal claim prior to December 3, 2012, as noted above, the provisions of 38 U.S.C.A. § 5110(a) require that the effective date shall not be earlier than the date of receipt of application therefor.

The record does not contain evidence of any statement indicating that he was seeking service connection for pseudofolliculitis barbae prior to this date.  While the Veteran filed a VA Form 21-526, Application for Compensation and/or Pension in October 2008, he did not identify pseudofolliculitis barbae or any skin condition as a claimed disability.

The Board acknowledges that the Veteran had indicated that he was treated for this condition in service.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006) (citing Brannon, 12 Vet. App. at 35).  

Overall, the Board must apply the statutory and regulatory guidelines for determining the effective date of an award of disability compensation as set forth in 38 U.S.C.A. § 5110 which essentially provides that the effective date of an award of compensation will be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Thus, what is material in this case is when the records show that the claim for compensation for pseudofolliculitis barbae was filed, despite the fact that the Veteran may have been treated for the disability at an earlier time point.  

The applicable law and regulations clearly make it the Veteran's responsibility to initiate a claim for compensation with VA if he seeks that benefit.  While VA has a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

The Veteran has not advanced any other specific contentions in support of his claim for an earlier effective date for the award of service connection for pseudofolliculitis barbae.

As the preponderance of the evidence is against an earlier effective date for the grant of service connection for pseudofolliculitis barbae, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.

B.  Right and Left Bunionectomy

In a March 2009 rating decision, the RO denied service connection for bunion removal of the bilateral feet.

Based upon the receipt of new evidence, the RO readjudicated the claim in an October 2009 rating decision, confirming and continuing the previous denial of service connection for bunion removal, bilateral feet.  The Veteran was informed of that decision and of his appellate rights in an October 2009 letter.  However, he did not appeal this rating decision.  Moreover, the Board notes that the Veteran did not submit any evidence within one year of the issuance of that decision. 38 C.F.R. § 3.156(b).  Therefore, the October 2009 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Board notes that the record reflects that the Veteran requested a copy of the March 2009 rating decision notification letter.  The RO responded by sending the letter again in February 2011.

The Board notes that even if the date of re-notification in February 2011 was considered, the Veteran still did not submit a claim or evidence in support of his claim within one year.  

In a written correspondence dated on December 3, 2012, the Veteran contended that there was CUE in the March 2009 rating decision that denied service connection for bunion removal of the bilateral feet, and claimed that he was entitled to service connection for bunionectomy.
The RO treated this statement as a claim to reopen, and in the August 2013 decision, granted service connection for status post right and left bunionectomy.  Effective dates of December 3, 2012-the date of receipt of claim-were assigned.

On review, the Board does not find correspondence or other evidence following the October 2009 final rating decision and prior to December 3, 2012 that could be reasonably construed as a claim to reopen service connection for right and left foot bunion/bunionectomy disorders.  Thus, the date of the reopened claim is December 3, 2013.

The Board further notes that absent a showing of CUE in the prior final decision, he cannot receive disability payments for a time frame earlier than the date of the claim to reopen.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  The Board has addressed these contentions below in greater detail, and has not found CUE in the prior rating decision. 

The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.    


IV.  CUE

The Veteran contends that there was CUE in the March 2009 rating decision that denied entitlement to service connection for bunion removal of the bilateral feet and bilateral pes planus.

Previous determinations which are final and binding will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. 38 U.S.C.A. §§ 5109A , 7111; 38 C.F.R. §§ 3.105, 20.1400 (2014).

In Fugo v. Brown, 6 Vet.App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error. Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Id.  

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:  "Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet.App. 310, 313-14   (1992) (en banc)).

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE. 

CUEs "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  Id.  

For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

Examples of situations that are not CUE are: (1) a new medical diagnosis that corrects an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the claimant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d); see also Luallen v. Brown, 8 Vet. App. 92, 95 (1995). Similarly, the mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).
A. Bilateral Bunionectomy

In the March 2009 rating decision, the RO noted that service treatment records showed that the Veteran was treated for hallux valgus, bilateral at times, in September 1978.  While the Veteran reported that he had undergone bunionectomies, he had not submitted evidence in this regard.  The RO thus determined that the medical evidence of record failed to show that this disability was incurred in, aggravated by, or caused by any event in military service.

In October 2009, the RO reconsidered the claim based upon receipt of additional evidence from Park Ridge Hospital documenting that the Veteran had undergone bunionectomy in 1989.  The RO continued to deny the claim, finding that the condition was not incurred in or aggravated by service.

In a written statement received in December 2012, the Veteran expressed that he believed the decision was in error, given that he did not have hallux valgus prior to service and it was noted therein.

The above discussion of the evidence and arguments reflects that a finding of CUE in the March 2009 rating decision is not warranted.  In essence, the Veteran is arguing that his service treatment records documenting hallux valgus were not adequately considered.  In the March 2009 rating decision, the RO specifically indicated that all service treatment records were reviewed and noted the in-service finding of hallux valgus; however, after noting that the Veteran had not submitted requested medical records regarding the bunion removal, the RO denied the claim because there was no evidence that the bunion removal occurred in service, was aggravated by service, or was caused by service.  Thus, mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed error during the adjudication process.  See Luallen, 8 Vet. App. at 96.

The Board has considered that the Veteran's December 2012 statement that hallux valgus did not exist at the time of enlistment may be an argument that the "presumption of soundness" was misapplied.  Pertinent statutes and regulations in effect at the time of the March 2009 rating decision provided that every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Even assuming, however, that the RO did not apply the presumption of soundness, that finding would not manifestly change the outcome of his claim.  The presumption of soundness does not satisfy any of the other elements of service connection; when the presumption applies, the veteran "must still demonstrate a current disability and a nexus between his current disability and the injury or disease in service." Horn, 25 Vet.App. at 236; see Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.").  In the March 2009 decision, the RO noted hallux valgus during service in September 1978, thus, that element was not missing.  The RO did not, however, have sufficient medical records to make a nexus determination.  The Board accordingly accordingly finds no CUE in the way the RO applied the extant statutory or regulatory provisions regarding the presumption of soundness.

The Veteran has not presented any other argument as to why he believes that there was CUE in the March 2009 rating decision. He has not contended that the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.

For the foregoing reasons, the Board finds there was no CUE in the March 2009 rating decision (as incorporated into the October 2009 rating decision) denying service connection for bilateral bunion removal. The benefit-of-the-doubt doctrine is inapplicable to CUE motions, and this CUE motion must therefore be denied. Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such a claim is that it involve more than a disagreement as to how the facts were weighed or evaluated).


B.  Pes Planus

In the March 2009 rating decision, the RO noted that the Veteran's service enlistment examination showed that he had flat feet upon entry in service in September 1976.  An orthopedic consultation from September 1976 showed flat feet, full range of motion, and no calluses.  There was also one entry regarding complaint or treatment for painful feet or pes planus.  The RO denied the claim, finding that the disability existed prior to service and that there was no objective evidence of permanent worsening in service.

In a written statement received in December 2012, the Veteran expressed that he believed the decision was in error, given that his pes planus was aggravated in service.

In a June 2014 statement from the Veteran's attorney, he argued that the decision did not address the April 1977 service treatment record showing that the Veteran was seen in follow-up for his left ankle sprain, and at that time was directed to the brace shop for arch supports, and did not address the September 1978 entry documenting that the Veteran complained of foot pain, with objective finding of flat feet, hallux valgus, and inflammation in the first metatarsal.

He further noted that the Veteran was not afforded a VA examination in connection with his claim.

The above discussion of the evidence and arguments reflects that a finding of CUE in the March 2009 rating decision is not warranted.  The Veteran alleges that the service treatment records were not adequately considered, as they clearly showed further complaint/aggravation in service, and it was therefore error for the RO to conclude that pes planus was not aggravated in service.  Again, mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed error during the adjudication process.  See Luallen, 8 Vet. App. at 96.
Thus, this CUE argument fails as the Veteran is arguing how the facts were weighed by the RO in March 2009.

Moreover, to the extent that the Veteran alleges CUE because he was not afforded a VA examination in response to his claim, the failure to provide an adequate examination cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002); see also Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  As noted by the United States Court of Appeals for the Federal Circuit in Cook, the requirements that a CUE be both outcome determinative and based on the record that existed at the time of the original decision make it impossible for a breach of the duty to assist to form the basis for a CUE claim.  Cook, 318 F.3d at 1346.  Even if the error were not "grave and procedural," the deficiencies in the examination only leave an incomplete record rather than an incorrect one and are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, it is not certain that this evidence would have clearly and undebatably changed the outcome.  See Damrel, supra; Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).

The Veteran has not presented any other argument as to why he believes that there was CUE in the March 2009 rating decision. He has not contended that the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.

For the foregoing reasons, the Board finds there was no CUE in the March 2009 rating decision denying service connection for bilateral bunion removal. The benefit-of-the-doubt doctrine is inapplicable to CUE motions, and this CUE motion must therefore be denied.  Andrews, 18 Vet. App.at  186.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C, is denied.

An initial, compensable rating for pseudofolliculitis barbae is denied.

Entitlement to an effective date earlier than December 3, 2012, for the award of service connection for pseudofolliculitis barbae is denied.

Entitlement to an effective date earlier than December 3, 2012, for the award of service connection for status post right bunionectomy is denied.

Entitlement to an effective date earlier than December 3, 2012, for the award of service connection for status post left bunionectomy is denied.

As there was no CUE in a March 2009 rating decision denying service connection for bilateral bunion removal, a motion with regard to this decision is denied.

As there was no CUE in a March 2009 rating decision denying service connection for bilateral pes planus, a motion with regard to this decision is denied.


REMAND

Upon review of the claims file, the Board believes that additional development on the remaining claims is warranted.

Left Ankle

The Veteran contends that he is entitled to service connection for left ankle disability, which had its onset in service related to a fall.  The Veteran's service treatment records include an October 1976 entry indicating that he injured his left ankle when he fell off of a bunk.  In April 1977, the Veteran was seen for follow-up with continued report of pain in the left ankle.  He was assessed with sprain of the left ankle.  

The Veteran was afforded a VA QTC examination in November 2012, at which time the examiner concluded that there was no diagnosis because the condition had resolved.  No significant abnormality was found on X-ray at that time.  No opinion regarding the etiology of the condition was provided, given the lack of diagnosis.

However, since this examination, VA treatment records reflect continued report and assessment in ankle pain.  In May 2014, the treatment provider noted an assessment of degenerative joint disease deformity of both ankles.

Given the complaints and notations in and since service regarding the onset of ankle symptoms, the Veteran's report of chronic ankle pain service, and new treatment records reflecting possible diagnosis of left ankle disability, to include arthritis, the Board believes that an additional examination and opinion should be obtained. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Sarcoidosis

The Veteran contends that he is entitled to service connection for sarcoidosis, as he believes that this condition had its onset in service.  

The Veteran's service treatment records do not contain any complaints or diagnosis related to sarcoidosis in particular; however, he was assessed with upper respiratory infection on occasion with complaint of cough and congestion.

Post-service VA treatment records dated as early as 1998 reflect history of sarcoidosis, with notation of diagnosis in approximately 1981.  

In a December 2012 statement, the Veteran reported that he was diagnosed with sarcoidosis shortly after discharge from service in approximately 1979 or 1980.  He reported that he was diagnosed at St. Barnabas Hospital in the Bronx and then at the Bronx VA Medical Center

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sarcoidosis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. With respect to the current appeal, that list includes sarcoidosis. See 38 C.F.R. § 3.309(a).

The Veteran has not been afforded an examination to determine the likely etiology and onset of his sarcoidosis.  Given the foregoing, the Board believes that such an examination is necessary to resolve the claim.

Diabetes Mellitus

The Veteran contends that he is entitled to service connection for diabetes mellitus, as it is secondary to medication taken to treat his claimed sarcoidosis (Prednisone).  The Board finds that the issues of entitlement to service connection for diabetes mellitus is intertwined with the issue of entitlement to service connection for sarcoidosis inasmuch as a grant of service connection for sarcoidosis could affect the outcome of this claim. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Further consideration of the claim for entitlement to service connection for diabetes mellitus must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Assist the Veteran in associating with the claims folder updated treatment records, to specifically include all updated VA treatment records as well as private treatment records from St. Barnabas Hospital in New York and the Bronx VA Medical Center dated in the 1980s.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed left ankle disability.  Any indicated tests should be accomplished. The examiner should review the record prior to examination.

The examiner should identify all left ankle disability(ies).  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability first manifest in service or within one year of discharge thereof, or is otherwise medically related to service, to include assessment of left ankle sprain, and reports of injury and pain therein.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed sarcoidosis. Any indicated tests should be accomplished. The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sarcoidosis first manifest in service or within one year of discharge thereof, or is otherwise medically related to service, to include complaints of cough/congestion/upper respiratory infection therein.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus is caused and/or aggravated by his sarcoidosis, to include any medication taken for treatment of sarcoidosis.  

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner is also asked to consider and address the VA treatment records documenting diagnosis of sarcoidosis in approximately 1981.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated. If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


